OPINION — AG — ** CENTRAL PURCHASING — CONFLICT OF INTEREST — LEGISLATOR ** QUESTION: IT IS LAWFUL FOR AGENCIES SUPPORTED BY STATE FUNDS TO PURCHASE MATERIALS AND SUPPLIES FROM A BUSINESS CONCERN OWNED AND OPERATED BY THE STATE LEGISLATURE ? — IF A PURCHASE IS OTHERWISE LAWFUL, AGENCIES SUPPORTED BY STATE FUNDS ARE 'NOT' PROHIBITED FROM PURCHASING MATERIALS OR SUPPLIES FROM A BUSINESS CONCERN MERELY BECAUSE THE SPOUSE, OR A RELATIVE, OF A MEMBER OF THE LEGISLATURE OWNS, OR OPERATES, OR IS OTHERWISE INTERESTED IN, SUCH BUSINESS. (NEPOTISM, CONFLICT OF INTEREST, SPECIAL INTEREST, LEGISLATOR) CITE: 21 O.S. 481 [21-481], 21 O.S. 483 [21-483], 21 O.S. 484 [21-484], ARTICLE V, SECTION 23 (JAMES C. HARKIN) 74 O.S. 1410 [74-1410] (ETHICS)